GOLDTHWAITE, J.
The note was improperly excluded in this case; and, even if it had been before the jury, would not have warranted an inference that the plaintiff was not entitled to sue. When a note is in the possession of one who appears to have previously transferred it, the legal presumption is, that it has been regularly returned to him. [Pitts v. Keyser, 1 Stewart, 154; Dugan v. United States, 3 Wheat, 182.] This is a presumption merely, which may be repelled by showing the legal interest to be with the party who is shown on the note as its assignee. If the person, for whose use this suit is instituted, is the bona fide holder of the note, there certainly is no reason why he may not disregard the endorsements, and use the name of the payee for the purposes of the suit; for he cannot sue in his own name, not being an indorsee.
Judgment reversed, and remanded.